Order Supreme Court, Bronx County (Anita Florio, J.), entered March 4, 1992, which denied plaintiffs’ motion for summary judgment on the issue of defendants’ liability, unanimously affirmed, without costs.
The court properly denied plaintiffs’ motion for summary judgment in view of the issues of credibility presented by the conflicting affidavits whether the accident was caused solely by the negligence of defendant Dilemani. Such issues must properly be left for the trier of fact. Concur — Carro, J. P., Wallach, Asch and Kassal, JJ.